2022 IL App (2d) 200118-U
                                        No. 2-20-0118
                                 Order filed January 14, 2022

      NOTICE: This order was filed under Supreme Court Rule 23(b) and is not
      precedent except in the limited circumstances allowed under Rule 23(e)(1).
______________________________________________________________________________

                                           IN THE

                            APPELLATE COURT OF ILLINOIS

                              SECOND DISTRICT
______________________________________________________________________________

THE PEOPLE OF THE STATE                ) Appeal from the Circuit Court
OF ILLINOIS,                           ) of Winnebago County.
                                       )
      Plaintiff-Appellee,              )
                                       )
v.                                     ) No. 19-CF-1101
                                       )
ALONTE M. BJORLIE,                     ) Honorable
                                       ) Ronald J. White,
      Defendant-Appellant.             ) Judge, Presiding.
______________________________________________________________________________

      JUSTICE BRENNAN delivered the judgment of the court.
      Justices Zenoff and Birkett concurred in the judgment.

                                           ORDER

¶1    Held: Defendant’s convictions for possession of cocaine, heroin, and fentanyl with intent
            to deliver are affirmed. The trial court did not err in denying defendant’s motion to
            suppress because the trooper had probable cause to search for marijuana. The court
            did not err in denying defendant’s motion for a mistrial because the court gave an
            adequate curative instruction. Defendant could not show counsel rendered
            ineffective assistance by failing to object to expert opinion testimony because he
            failed to demonstrate prejudice. The evidence was sufficient to prove beyond a
            reasonable doubt that defendant had intent to deliver. Lastly, defendant failed to
            show the trial court abused its discretion when it imposed a term of 15 years’
            imprisonment where defendant was eligible for a term of 60 years’ imprisonment.
            Affirmed.
2022 IL App (2d) 200118-U


¶2     Defendant, Alonte M. Bjorlie, appeals from his conviction for possession of various

narcotics with intent to deliver. For the reasons that follow, we affirm.

¶3                                      I. BACKGROUND

¶4     In May 2019, Deputy Lucas Wagner of the Winnebago County Sheriff’s Office initiated a

traffic stop after observing defendant commit a traffic violation. Wagner issued a citation, but also

began to investigate the possible presence of cannabis in defendant’s vehicle. 1 Deputies discovered

contraband in the vehicle, arrested defendant, and subsequently discovered more contraband on

his person. The State initially filed five charges that were later reduced to three: possession with

intent to deliver (1) 15 to 100 grams of a substance containing cocaine (720 ILCS

570/401(a)(2)(A)) (West 2018); (2) 1 to 15 grams of a substance containing heroin (id.

§ 401(c)(1)); and (3) 1 to 15 grams of a substance containing fentanyl (id. § 401 (c)(1.5)).

¶5                        A. Hearing on Defendant’s Motion to Suppress

¶6     Defendant filed a motion to suppress all physical evidence obtained during the stop. The

trial court held a hearing on defendant’s motion on August 5, 2019. Wagner testified as follows.

¶7     On May 7, 2019, at approximately 2:30 p.m., Wagner was on patrol. He observed a gray

Impala stopped in a left-hand turn lane and saw that the driver was using his cell phone. He initiated

a traffic stop due to the driver’s use of the cell phone. Defendant was driving.

¶8     As Wagner approached the vehicle, he observed the smell of burnt cannabis. He also saw

defendant putting money in the vehicle’s center console. He asked defendant about the money,

and defendant said he had won it at a casino. He obtained defendant’s driver’s license and returned



       1
           Cannabis became decriminalized under Illinois law for adults 21 and over following

passage of Public Act 101-0027 (eff. June 25, 2019).



                                                -2-
2022 IL App (2d) 200118-U


to his vehicle. He did not ask defendant about the smell or request assistance after the initial

approach, but he had formed the intent to conduct a search prior to making the second approach.

¶9     Wagner next entered defendant’s information through a criminal history database and

learned about defendant’s criminal history. He digitally generated a warning for use of a cell phone

while driving and re-approached defendant’s vehicle. After issuing the warning, Wagner asked

defendant about the smell of cannabis. Defendant said that he might have smoked cannabis in the

car earlier. Wagner moved defendant to the back seat of his squad car and searched defendant’s

vehicle. While standing beside defendant, Wagner could not determine if the odor of cannabis

came from defendant’s person or his vehicle.

¶ 10   Wagner found approximately $5835 cash in the center console, a digital scale, a container

of sandwich bags, and a white rock that weighed .01 grams and field tested positive for cocaine.

He did not find any cannabis or a lighter, but he could still detect the odor of cannabis after

removing defendant from the car. Wagner requested the assistance of another officer while

walking back to his vehicle.

¶ 11   Wagner had been employed with the Sheriff’s Office for seven years, he had participated

in hundreds of cannabis-related arrests, and he had detected the odor of cannabis “[m]ore than

hundreds” of times.

¶ 12   The State introduced the dashboard camera video of the stop. While generating the

warning, Wagner called another deputy to ask about casinos “[be]cause I’d never been to a casino.”

The other deputy told him that “most of the time they give a receipt.” Wagner issued the warning,

searched defendant’s person, placed defendant in the back seat of his squad car, and searched

defendant’s vehicle. Approximately six minutes had elapsed between Wagner’s initial approach

and his second approach, and the search itself lasted several minutes.



                                               -3-
2022 IL App (2d) 200118-U


¶ 13    Wagner next removed defendant from inside his squad car to the front of his squad car,

read defendant his Miranda rights, searched defendant’s person a second time, placed defendant

in handcuffs, and moved him to the back seat of his squad car. Defendant was placed under arrest

and transported to the Winnebago County Jail.

¶ 14    Defendant argued that Wagner prolonged the stop after issuing the warning by continuing

to question defendant about the odor of cannabis. He also argued that Wagner was not diligent in

initiating the search. Because Wagner did not begin questioning defendant about the odor of

cannabis until after issuing the warning, despite testifying that he smelled cannabis during his

initial approach, he unduly prolonged the stop. Defendant also conceded that the total duration of

the stop was not at issue.

¶ 15    The State argued that Wagner’s testimony that he smelled cannabis during the initial

approach was unimpeached and corroborated by the other evidence, he had authority to conduct a

warrantless search after he smelled cannabis during the initial approach, and he was diligent in

conducting the search.

¶ 16    The trial court denied defendant’s motion to suppress. It found Wagner’s testimony

credible, that Wagner had probable cause to conduct the search because he smelled cannabis, and

that Wagner had not unduly prolonged the stop. Defendant filed a motion to reconsider, which the

trial court also denied.

¶ 17                                         B. Trial

¶ 18    At trial, Wagner testified consistently with his testimony at the suppression hearing. He

further testified as follows. After the search, Wagner asked defendant about the items he found in

the center console. Defendant “said he uses the baggies to put weed in them when he is giving

weed to his friends.” Another deputy, Nathan Fey, arrived at the scene to assist. Wagner and Fey



                                                -4-
2022 IL App (2d) 200118-U


each searched defendant’s person again and felt “a hard rock-like” item in his underwear. They

put defendant in the back seat of his vehicle again and searched the car a second time. Wagner

found two additional cell phones.

¶ 19   Wagner transported defendant and the items seized from defendant’s vehicle, including the

money, scale, baggies, box, cell phones, and suspected narcotics, to the Criminal Justice Center

(CJC). There, he ran the money through an automatic money counter, which indicated that there

was $5835. Wagner released defendant to the custody of Deputies William Fillers and Jacob

Marino. He sealed the seized items into evidence bags and placed them in an evidence locker,

except that he gave the cell phones to Fillers.

¶ 20   Wagner later received a baggie from Fillers, which contained two smaller bags, recovered

from defendant’s person in the course of Fillers’s interview with defendant. The contents included

“[a] white rock-like substance.” He field-tested the contents of the bags. Wagner then sealed the

contents into evidence bags and placed them in the evidence locker.

¶ 21   On cross-examination, Wagner acknowledged that he did not discover any cannabis and

did not field test the scale or baggies recovered from the center console.

¶ 22   The State called Edward McGill, a forensic scientist with the Illinois State Police (ISP).

The court found McGill to be an expert in the field of “drug chemistry analysis.” McGill tested

two substances. One was a “white chunky substance” weighing 18.4 grams which McGill

concluded contained cocaine. The second was a “chunky substance” weighing 5.0 grams which

McGill concluded contained heroin and fentanyl. The packaging containing those substances were

introduced as People’s Exhibit Nos. 2 and 3, respectively.

¶ 23   The State next called Fillers, a deputy with the Winnebago County Sheriff’s Department

who worked in the narcotics unit. The court found Fillers to be an expert in the field of “street



                                                  -5-
2022 IL App (2d) 200118-U


level narcotics.” Fillers explained that users of cocaine and heroin would typically purchase

“anywhere from a tenth to a gram” from dealers, who would typically possess larger quantities.

Fentanyl, an analgesic pain medication, is often “used to cut the heroin to extend the life and make

the high more impactful and stronger lasting.”

¶ 24   The State asked Fillers about his involvement in defendant’s arrest. The court interjected,

“2017 or,” to which the State immediately replied, “Judge, 2019.” Fillers testified that he saw

defendant on May 7, 2019, at the location of the traffic stop. He also interviewed defendant that

day at the CJC with Marino to determine if he was concealing any narcotics on his person. The

State asked Fillers why he asked defendant if he was concealing narcotics, to which Fillers replied,

“I am familiar with him from a previous investigation.” Defendant objected, and the trial court

immediately admonished the jury: “Ladies and gentlemen, I am going to ask you to disregard that

comment, disregard that comment, any contact this officer had.”

¶ 25   Outside the presence of the jury, defense counsel reiterated the objection, arguing that

Fillers’s occupation as a narcotics investigator, in conjunction with his testimony that he was

familiar with defendant from a prior investigation, irreparably harmed defendant despite the

admonishment. Counsel also moved for a mistrial. The court denied the motion, stating:

       “The officer stopped right away. This was not intentional by the State. I admonished the

       jury to completely disregard. The officer didn’t testify that the Defendant was involved in

       narcotic investigations or anything else, so it was just previous contact and that was it, so

       I do believe I properly admonished the jury. Let’s make sure that no other witnesses have

       any testimony regarding whether or not they have any contact with the Defendant in the

       past. I don’t know if they have or not. Your motion for mistrial is hereby heard and denied.”




                                                 -6-
2022 IL App (2d) 200118-U


¶ 26   Fillers then testified that he and Marino asked defendant if he had anything concealed on

his person. Defendant initially denied concealing anything, but later removed items from his

underwear. Fillers gave the items to Wagner. The State presented Fillers with People’s Exhibit

Nos. 2 and 3, which Fillers identified as the items defendant removed from his underwear. People’s

Exhibit Nos. 2 and 3 were admitted.

¶ 27   Fillers and Marino continued to interview defendant about “[n]arcotics sales.” Defendant

said that “he purchased those from a male who supplies him with his narcotics and that he is

involved in the sale of narcotics as a supplementary income, I believe.”

¶ 28   Fillers explained that narcotics dealers frequently carry cash, sandwich bags are often used

to package narcotics for sale at the street level, and digital scales are commonly used to weigh

narcotics for packaging. The street value of 18 grams of cocaine was approximately $1800, the

street value of 5 grams of heroin was approximately $500, and the street value of fentanyl was

between $20 and $50 per gram. Based on his training and experience, Fillers described the contents

of People’s Exhibit No. 3 as “very airy, very hard” with “larger chunks” and stated that it appeared

to be crack cocaine. He also described the contents of People’s Exhibit No. 2 as “off-white or

grayish” and “in large chunks,” adding that “the gray in color heroin is often times laced with

Fentanyl.”

¶ 29   The State presented Fillers with People’s Exhibit No. 6, which Fillers identified as the cell

phones given to him by Wagner. Fillers explained that drug dealers often have multiple cell phones

to keep their drug transactions separate from family and friends. He also identified one of the

phones as a flip phone. Based on his training and experience, Fillers explained that flip phones are

cheaper and more readily available, so it is easier to switch phones and phone numbers. Lastly,

Fillers concluded that the drugs recovered during the investigation were intended to be delivered.



                                               -7-
2022 IL App (2d) 200118-U


¶ 30   The State next called Marino, a deputy with the Winnebago County Sheriff’s Department

who worked in the narcotics unit. Marino interviewed defendant with Fillers on May 7, 2019.

Marino testified consistently with Fillers regarding the interview with defendant.

¶ 31   The State rested. Defendant moved for a directed verdict, which the court denied.

Defendant declined to testify and the defense rested without presenting additional evidence.

¶ 32   The jury found defendant guilty on all three counts. Defendant filed a motion for a new

trial, arguing that (1) the State failed to prove defendant guilty beyond a reasonable doubt; (2) the

trial court’s denial of his motion to suppress was error; (3) the trial court’s denial of defendant’s

motion for a mistrial following Filler’s reference to a prior interaction with defendant was error;

(4) defense counsel rendered ineffective assistance by (i) failing to object to improper opinion

testimony by Fillers and (ii) failing to object to improper expert testimony by McGill without

proper foundation; and (5) the cumulative effect of these trial errors denied defendant a fair trial.

¶ 33   The trial court held a hearing on defendant’s motion. First, the court conducted a Krankel

inquiry, finding that there was no factual basis to support defendant’s ineffective assistance of

counsel claim. Defendant devoted the remainder of his hearing to arguing that (1) Fillers should

not have been recognized as a qualified expert and (2) his unelicited testimony that he knew

defendant from a prior investigation denied defendant a fair trial. The court denied defendant’s

motion for a new trial.

¶ 34                                       C. Sentencing

¶ 35   The trial court held a sentencing hearing in November 2019. The court stated that it

reviewed defendant’s presentence investigation (PSI) report and observed that defendant was

eligible for an extended-term sentence of 30 to 60 years for count I. The State presented no

additional evidence in aggravation.



                                                -8-
2022 IL App (2d) 200118-U


¶ 36    In mitigation, defendant presented two exhibits and gave a statement. The exhibits included

a letter from defendant’s mother and a report prepared by Alva Paige with the Reformers

Unanimous Program indicating that defendant had completed the program and had “a positive

attitude, great potential.”

¶ 37    The trial court indicated that it had considered defendant’s PSI report, his exhibits, his

statement, and the arguments of counsel. It noted defendant’s youth, that he had two young

children, and that he had expressed remorse. However, it also noted defendant’s history of drug

use and his violation of probation from a 2017 guilty plea involving drug charges. The court

believed that defendant’s character and attitude indicated he was likely to reoffend and that

deterrence was an important factor in the sentence.

¶ 38    The trial court sentenced defendant to 15 years’ imprisonment on each charge, to run

concurrently, with 3 years’ mandatory supervised release (MSR) on count I and 2 years’ MSR on

each of counts II and III.

¶ 39    Defendant filed a motion to reconsider sentence, arguing that (1) his sentence was

excessive in light of his minimal criminal history and potential for rehabilitation; (2) the trial court

disregarded the financial hardship defendant’s family would face while he was incarcerated;

(3) the finalized PSI was not timely tendered to the trial court, preventing the court from fully

considering the report; and (4) the trial court failed to consider defendant’s rehabilitative potential.

The court denied the motion.

¶ 40    Defendant timely appealed.

¶ 41                                        II. ANALYSIS

¶ 42    Defendant raises several claims on appeal: (1) the trial court erred when it denied his

motion to suppress; (2) the trial court erred when it denied his motion for a mistrial; (3) trial counsel



                                                  -9-
2022 IL App (2d) 200118-U


provided ineffective assistance; (4) the evidence was insufficient to sustain his conviction; and

(5) his sentence was excessive.

¶ 43                                  A. Motion to Suppress

¶ 44   Defendant first challenges the trial court’s ruling on his motion to suppress. A trial court’s

findings of fact are entitled to great deference and will be reversed only if against the manifest

weight of the evidence. People v. Bonilla, 2018 IL 122484, ¶ 8. “ ‘A finding is against the manifest

weight of the evidence only if the opposite conclusion is clearly evident or if the finding itself is

unreasonable, arbitrary, or not based on the evidence presented.’ [Citation.]” People v. Banks,

2020 IL App (2d) 180509, ¶ 25. The court’s legal ruling on a motion to suppress is reviewed de

novo. Bonilla, 2018 IL 122484, ¶ 8.

¶ 45   While conceding that the initial stop was lawful, defendant insists that it became unlawful

when it was unreasonably prolonged. “[A] seizure that is lawful at its inception can violate the

Fourth Amendment if its manner of execution unreasonably infringes interests protected by the

Constitution.” U.S. Const., amend. IV; Illinois v. Caballes, 543 U.S. 405, 407 (2005). This can

occur if a stop initiated for the sole purpose of issuing a citation is prolonged beyond the time

reasonably required to complete that objective. Caballes, 543 U.S. at 407.

¶ 46   Defendant argues that the evidence obtained during the stop should have been suppressed

because Wagner impermissibly extended the stop beyond the time reasonably required to complete

the purpose of the stop—to issue a traffic citation. He argues that the purpose of the stop was

complete after Wagner handed defendant the traffic citation; that Wagner prolonged the stop after

purportedly smelling cannabis; and that the extension of the stop was unreasonable. He also argues

that Wagner unreasonably extended the stop when he called another officer to inquire about how

casinos operate prior to handing defendant the citation.



                                               - 10 -
2022 IL App (2d) 200118-U


¶ 47    We reject these arguments. Wagner unequivocally testified that he smelled cannabis during

his initial approach; that defendant had a substantial quantity of cash in his vehicle, which he

claimed he had won at a casino; and that another officer told him casinos typically give a receipt

for winnings. The trial court found this testimony credible. These observations gave Wagner

probable cause to conduct an independent investigation for possession of cannabis and the right to

search the vehicle for same. See People v. Hill, 2020 IL 124595, ¶ 35 (concluding that the

defendant’s delay in pulling over, the odor of cannabis, the presence of a loose “bud,” and the

defendant’s admission to smoking cannabis earlier in the day established probable cause that

evidence of a crime was present). In this context, asking another officer about casinos to gauge

defendant’s truthfulness and asking defendant about the presence of cannabis were clearly within

the scope of the cannabis investigation. Wagner’s inquiry into casino operations, moreover,

corroborates his testimony that he formed suspicion unrelated to the traffic violation prior to

handing defendant the citation. The court’s credibility finding was based on Wagner’s testimony

and was neither arbitrary nor unreasonable; thus, it was not against the manifest weight of the

evidence. Accordingly, the court did not err in determining that Wagner had probable cause to

investigate the possible presence of cannabis and denying the motion to suppress.

¶ 48    Defendant alternatively attempts to characterize Wagner’s investigation after issuing the

citation as a second seizure. It is well established that “an officer’s inquiries into matters unrelated

to the justification of the traffic stop do not convert the encounter into something other than a

lawful seizure, so long as those inquiries do not measurably extend the duration of the stop.”

People v. Bass, 2021 IL 125434, ¶ 18 (citing Arizona v. Johnson, 555 U.S. 323, 333 (2009)); see

also Caballes, 543 U.S. at 408 (“In our view, conducting a dog sniff would not change the character

of a traffic stop that is lawful at its inception and otherwise executed in a reasonable manner, unless



                                                 - 11 -
2022 IL App (2d) 200118-U


the dog sniff itself infringed respondent’s constitutionally protected interest in privacy.”). Wagner

began questioning defendant about the smell of cannabis contemporaneous to handing him the

citation; thus, this argument has no merit.

¶ 49   Defendant further contends that the smell of burnt cannabis, which provided the only basis

to extend the stop, was insufficient because defendant denied that any drugs were present, Wagner

could not distinguish whether the smell emitted from defendant’s person or the vehicle, and no

marijuana was found. Defendant argues that Wagner thus had no probable cause to search

defendant’s car or his person. This argument ignores that Wagner also testified that defendant

admitted he may have smoked cannabis earlier that day, which corroborated his testimony that he

smelled burnt cannabis, and defendant does not deny making that statement. The trial court found

Wagner to be credible, and defendant does not persuade us that this finding was against the

manifest weight of the evidence. Accordingly, we conclude that the trial court did not err when it

denied defendant’s motion to suppress.

¶ 50                                   B. Motion for Mistrial

¶ 51   Defendant next challenges the trial court’s ruling on his motion for a mistrial.

“A mistrial should be granted where an error of such gravity has occurred that the defendant has

been denied fundamental fairness such that continuation of the proceedings would defeat the ends

of justice.” People v. Nelson, 235 Ill. 2d 386, 435 (2009). We review the trial court’s denial of a

motion for a mistrial for an abuse of discretion. Id. A trial court abuses its discretion when its

decision is arbitrary, fanciful, or unreasonable. People v. Collins, 382 Ill. App. 3d 149, 154 (2008).

¶ 52   Here, the trial court had granted defendant’s motion in limine to bar any reference to

defendant’s 2017 convictions. At trial, the State questioned Fillers about his involvement in

defendant’s May 2019 arrest. The court interjected, “2017 or,” to which the State immediately



                                                - 12 -
2022 IL App (2d) 200118-U


replied, “Judge, 2019.” When the State subsequently asked Fillers why he asked defendant if he

was concealing narcotics, Fillers replied, “I am familiar with him from a previous investigation.”

The court immediately admonished the jury to disregard Fillers’s comment.

¶ 53   Defendant argues that this sequence prejudiced him because, given Fillers’s occupation as

a narcotics investigator, the jury likely inferred that defendant was involved in criminal activity

involving drugs in 2017. A curative instruction could not undo this prejudice; thus, it became

“impossible” for defendant to receive a fair trial. We disagree.

¶ 54   The evidence offered against defendant as to his knowledge and possession of the narcotics

(the sufficiency of which defendant does not challenge) was overwhelming—deputies discovered

the narcotics during a search of defendant’s person at the CJC. As we discuss below, evidence of

defendant’s intent to deliver was also overwhelming. Moreover, the State did not elicit the

comments violative of defendant’s motion in limine; rather, they were volunteered by Filler and

the comments themselves were brief and vague. The trial court’s immediate admonishment to the

jury to disregard Fillers’s comment cured what was otherwise a vague reference to a “prior

investigation.” We note that jurors are presumed to follow admonishments from the trial court and

there is nothing about the nature of Fillers’s remarks that suggest the jury would not have followed

the trial court’s admonition. See People v. Wilmington, 2013 IL 112938, ¶ 49 (“Absent some

indication to the contrary, we must presume that jurors follow the law as set forth in the

instructions given them.”). In these circumstances, we cannot say that declining to declare a

mistrial denied defendant fundamental fairness. Thus, we cannot say the court abused its

discretion.

¶ 55                           C. Ineffective Assistance of Counsel




                                               - 13 -
2022 IL App (2d) 200118-U


¶ 56   Defendant next argues that he received ineffective assistance of counsel in that trial counsel

failed to object to improper opinion testimony. Specifically, defendant claims that Fillers offered

improper expert opinion testimony when he testified that, based on his training and experience, he

believed defendant had the intent to deliver the narcotics. Defendant contends that trial counsel’s

failure to object when the State elicited this testimony was deficient.

¶ 57   To prevail on a claim of ineffective assistance of counsel, a defendant must show

(1) deficient performance by counsel and (2) resulting prejudice. Strickland v. Washington, 466

U.S. 668, 687 (1984); People v. Albanese, 104 Ill. 2d 504, 526 (1984). The defendant must

demonstrate that, but for counsel’s deficient performance, there is a reasonable probability that the

result would have been different. Strickland, 466 U.S. at 694. “If it is easier to dispose of an

ineffectiveness claim on the ground of lack of sufficient prejudice, *** that course should be

followed.” Id. at 697.

¶ 58   Defendant makes no argument as to how the result of the proceeding would have been

different had counsel successfully objected to Fillers’s opinion testimony. Indeed, the evidence

belies any suggestion that the evidence would have been insufficient without Fillers’s opinion that

defendant had the intent to deliver a narcotic. There was abundant evidence of defendant’s intent

to deliver, i.e., the scale and baggies found proximate to a large amount of cash and contraband,

multiple cell phones, additional contraband secreted on defendant’s person, and defendant’s own

admission to selling cannabis. Compare People v. Watkins, 2015 IL App (3d) 120882, ¶ 46

(concluding that prior conviction for possession of cannabis with intent to deliver is admissible as

evidence of intent to deliver cocaine). Defendant’s sole contention that Fillers’s opinion was mere

speculation as to defendant’s intent, even if so, does not establish prejudice given the amount of

evident supporting the jury’s intent finding. And, parenthetically, we note that an objection at trial



                                                - 14 -
2022 IL App (2d) 200118-U


on the ground asserted here likely would have been rejected because experts are permitted to opine

on the mental state of defendants under Illinois law. See People v. Outlaw, 388 Ill. App. 3d 1072,

1091 (2009) (holding that trial court did not abuse its discretion by allowing officer to testify as to

his opinion that the defendant had intent to deliver). Accordingly, defendant cannot show any

prejudice and his claim necessarily fails.

¶ 59                               D. Sufficiency of the Evidence

¶ 60   Defendant next challenges the sufficiency of the evidence. To convict a defendant of

possession of a controlled substance with intent to deliver, “the State must prove that the defendant

(1) had knowledge of the presence of the narcotics, (2) had possession or control of the narcotics,

and (3) intended to deliver the narcotics.” People v. Starks, 2019 IL App (2d) 160871, ¶ 36; 720

ILCS 570/401 (West 2018). Defendant contends that his conviction must be reversed because the

evidence was insufficient to prove beyond a reasonable doubt that he had the intent to deliver the

narcotics. In the absence of direct evidence of intent, we consider whether the nature and quantity

of circumstantial evidence supports an inference of intent to deliver. Starks, 2019 IL App (2d)

160871, ¶ 37. Relevant considerations include whether the quantity of drugs possessed was too

large to be reasonably viewed as being for personal consumption, the presence and amount of cash,

possession of cell phones, and possession of paraphernalia commonly associated with narcotics

transactions. Id. We view the evidence in the light most favorable to the State, resolve all

reasonable inferences in favor of the State, and determine if any rational trier of fact could have

found the essential elements of the offense beyond a reasonable doubt. Id. ¶ 36.

¶ 61   Here, the evidence overwhelmingly supported an inference that defendant had the intent to

deliver. Deputies discovered more than 23 grams of narcotics on defendant’s person which Fillers

testified were typically sold on the street for approximately $100 per gram. Defendant had in his



                                                - 15 -
2022 IL App (2d) 200118-U


center console approximately $5835 cash, sandwich bags, a scale, three cell phones, and a small

white rock which field-tested positive for cocaine. Fillers explained how sandwich bags, scales,

and multiple cell phones are often used in connection with drug sales. Fillers also testified that

defendant admitted to occasionally selling narcotics to supplement his income. Viewing the

evidence in the light most favorable to the State, we cannot conclude that no reasonable trier of

fact could have found that defendant had the intent to deliver beyond a reasonable doubt. Compare

id. ¶ 40 (concluding evidence that the defendant possessed a box of sandwich bags, 9.9 grams of

cocaine packed into 20 smaller corners of bags, and a collapsible baton was sufficient to show

intent to deliver).

¶ 62                                    E. Excessive Sentence

¶ 63    Finally, defendant contends that his sentence was excessive. Sentences within the statutory

limits for the charged offenses are reviewed for an abuse of discretion. People v. Flores, 404 Ill.

App. 3d 155, 157 (2010) (citing People v. Coleman, 166 Ill. 2d 247, 258 (1995)). “An abuse of

discretion occurs if the trial court imposes a sentence that ‘is greatly at variance with the spirit and

purpose of the law, or manifestly disproportionate to the nature of the offense.’ ” Id.

(quoting People v. Stacey, 193 Ill. 2d 203, 210 (2000)). We presume that the trial court considered

all relevant factors in determining a defendant’s sentence. Flores, 404 Ill. App. 3d at 158. To

overcome this presumption, a defendant must identify “explicit evidence from the record that the

trial court did not consider mitigating factors.” Id.

¶ 64     Defendant argues that the existence of several mitigating factors renders his sentence an

abuse of discretion. He contends that he “acted under strong provocation” in that he was a new

father and he was forced to care for his own ill mother. Defendant also highlights that he was

gainfully employed and completed various rehabilitative programs, including Pathways to Change,



                                                 - 16 -
2022 IL App (2d) 200118-U


Wake-Up Group, and Reformers Unanimous Program. However, defendant does not point to

explicit evidence that the trial court did not consider these factors. We thus presume the trial court

considered all relevant factors.

¶ 65   Here, the trial court stated that it considered all evidence presented by defendant. It also

noted that defendant, who was convicted of a similar crime in 2017, was eligible for an extended-

term sentence under count I (possession of at least 15 grams of cocaine), a class X felony. See 720

ILCS 570/401(a)(2)(A) (West 2018) (authorizing up to 30 years’ imprisonment); 730 ILCS 5/5-5-

3.2(b)(1) (West 2018) (authorizing an extended term sentence when a defendant has been

convicted of a “same or similar class felony” within prior 10 years); id. § 5-4.5-25(a) (“The

sentence of imprisonment for an extended term Class X felony *** shall be not less than 30 years

and not more than 60 years.”). The court sentenced defendant to a non-extended term of 15 years’

imprisonment. We cannot say the sentence imposed by the trial court was greatly at variance with

the spirit and purpose of the law or manifestly disproportionate to the nature of the offense.

¶ 66   Defendant last argues that his sentence was excessive compared to the sentences imposed

in two other possession-with-intent-to-deliver cases. See People v. Ellis, 241 Ill. App. 3d 1034,

1036 (1993) (defendant sentenced to 12 years’ imprisonment for possession of 240.9 grams of

95% pure cocaine); People v. Peter, 220 Ill. App. 3d 626, 627 (1991) (defendant sentenced to 12

years’ imprisonment for possession of 240.51 grams 91% pure heroin). The Illinois Supreme

Court, however, has already rejected excessive sentence claims based solely on cross-case

comparisons. See People v. Fern, 189 Ill. 2d 48, 62 (1999) (“[A] claim that a sentence is excessive

must be based on the particular facts and circumstances of that case. If a sentence is appropriate

given the particular facts of that case, it may not be attacked on the ground that a lesser sentence

was imposed in a similar, but unrelated, case.”). We rejected defendant’s claim that his sentence



                                                - 17 -
2022 IL App (2d) 200118-U


was excessive based on the particular facts of his case. Accordingly, we conclude that the trial

court’s sentence was not an abuse of discretion.

¶ 67                                   III. CONCLUSION

¶ 68   For the reasons stated, we affirm the judgment of the circuit court of Winnebago County.

¶ 69   Affirmed.




                                              - 18 -